Citation Nr: 9924595	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a Department of Veterans Affairs (VA) rating 
decision entered in August 28, 1946, was clearly and 
unmistakably erroneous in failing to grant a higher 
evaluation for residuals of shell fragment wounds of the 
right leg.

2.  Entitlement to payment or reimbursement for a portion of 
medical expenses incurred in connection with unauthorized 
treatment at a private hospital from September 16, 1995, to 
September 27, 1995.

(The issues of entitlement to payment or reimbursement for a 
portion of medical expenses incurred in connection with 
unauthorized treatment at a private hospital from September 
16, 1995, to September 27, 1995, and whether a VA rating 
decision entered in August 28, 1946, was clearly and 
unmistakably erroneous will be addressed in separate 
decisions when the Board of Veterans' Appeals (Board) decides 
these claims on the merits.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1943 to 
February 1946.  His service awards and decorations included 
the Combat Infantryman Badge, the Purple Heart Medal, and the 
Distinguished Unit Badge.

The instant appeal as to the clear and unmistakable error 
claim arose from a February 1994 rating decision of the VA 
Regional Office (RO) in Newark, New Jersey, which denied a 
claim for clear and unmistakable error in an August 28, 1946, 
VA rating decision.  The instant appeal as to the claim for 
entitlement to payment or reimbursement for a portion of 
medical expenses incurred in connection with unauthorized 
treatment at a private hospital from September 16, 1995, to 
September 27, 1995, arose from a May 1, 1996, decision of the 
VA Medical Center in New York, New York, which denied the 
claim.

The appellant's representative, in a July 22, 1999, 
statement, seems to have raised a claim for clear and 
unmistakable error as regards the convalescent rating 
assigned in an August 28, 1946, rating decision.  Since this 
issue has not been developed by the RO, it is referred to the 
RO for appropriate action.  The Board notes that a November 
25, 1947, rating decision found clear and unmistakable error 
in the August 28, 1946, rating decision and corrective action 
was taken.

Also, recent letters from the veteran's representative, dated 
July 9, 1999, and July 12, 1999, indicate that there is some 
question as regards the status of the veteran's service-
connected atrial fibrillation.  A December 27, 1994, rating 
decision, which is in the claims folder, granted service 
connection for this disability secondary to the service-
connected thrombophlebitis of the right leg, and assigned a 
10 percent disability evaluation.  No appeal is pending 
regarding this issue; however, the July 12, 1999, 
correspondence from the veteran's representative indicated 
that "the veteran does wish to pursue the issue."  The 
veteran or his representative should contact the RO and 
clarify whether he desires to initiate a claim for an 
increased rating as to the service-connected atrial 
fibrillation.


REMAND

In his appeal statement dated in January 1997, the appellant 
requested a personal hearing before a member of the Board at 
a local VA office.  This request was reiterated by the 
appellant's representative in a February 1998 letter.  By 
letter dated in November 1998, the veteran request 
clarification as to whether the Board hearing would address 
both issues on appeal.  A notation on that letter presumably 
by RO personnel indicated that the veteran was informed by 
telephone that his requested personal hearing would address 
both issues currently on appeal.  A VA form which is of 
record indicated that the veteran was contacted by his 
representative in June 1999 and that he indicated that he had 
"sent the VA his request for a BVA Video Conference to be 
conducted in support of his pending appeals, sometime last 
month."  There is no indication that the RO received the 
veteran's written request.  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a Board Videoconference hearing.  The RO 
should contact the appellant at his last 
known address of record and through his 
representative and provide notice of the 
hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



